Exhibit 10.32

NON-EXCLUSIVE LICENSE AGREEMENT

THIS AGREEMENT

, entered into and effective as of the 21st day of December, 2010 (the
"Effective Date"), by and between MMRGlobal, Inc., a Delaware corporation
(hereinafter "MMRGLOBAL"), having an address at 4401 Wilshire Blvd., Second
Floor, Los Angeles, CA 90010 and Celgene Corporation, a Delaware company
(together with its subsidiaries and affiliates hereinafter collectively referred
to as "CELGENE"), having an address at 86 Morris Avenue, Summit, NJ 07901 (each
a "Party," collectively the "Parties").



WHEREAS, MMRGLOBAL owns certain clinical and scientific data relating to
targeted immunotherapies for cancer and other disease treatments to stimulate a
patient's immune response and other Confidential Information.

WHEREAS, CELGENE desires to obtain access to and use such data and other
Confidential Information for the limited purpose of expediting U.S. Food and
Drug Administration ("FDA") or other similar government regulatory agencies'
approval of and the bringing to market of the CELGENE product Revlimid®
(lenalidomide) ("the Product") for the first line treatment of follicular
lymphoma (the "Field").

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:

ARTICLE 1. GRANT OF LICENSES

1.1   MMRGLOBAL hereby grants to CELGENE and CELGENE hereby accepts, on and
subject to the terms and conditions of this Agreement, a world-wide,
non-exclusive license, without the right to sublicense or otherwise transfer,
for the term of this Agreement, to access and use the Data Set (as defined
below) for the limited purpose of expediting FDA approval and bringing to market
the Product by providing a surrogate endpoint in follicular lymphoma (the
"Surrogate Endpoints") based on the information contained in the Data Set (as
defined below). The validation of the surrogacy implies demonstration that the
treatment effects on the Surrogate Endpoint shall predict treatment effects on
the true endpoint of Progression Free Survival ("PFS"). This shall, in turn,
expedite regulatory agency approval of the use of the Product in the Field (the
"Purpose"). "Data Set," as used herein, means the clinical and scientific data
relating to targeted immunotherapies for cancer and other disease treatments,
including data and other information from the Phase III clinical trials of
MMRGLOBAL's pre-Merger company Favrille, Inc.

1.2   Other than to the extent required by the FDA and other similar government
regulatory agencies to reference, access, and/or cite portions of the Data Set,
as reasonably required to comply with regulatory requirements, the non-exclusive
license granted to CELGENE herein shall not include the right to distribute the
Data Set in any manner. For the purposes of clarity, Celgene shall have the
right to, based on the meta-analysis, publish findings, results and conclusions
based on the information contained in the Data Set and all appropriate and
necessary bibliographical references thereto.

ARTICLE 2. OBLIGATIONS OF THE PARTIES

2.1   Promptly after the Effective Date, MMRGLOBAL will make the Data Set and
other Confidential Information available to an independent statistician or
researcher for purposes of

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



accessing, reviewing and cataloguing the Data Set and other Confidential
Information provided by MMRGLOBAL pursuant to this Agreement ("Independent
Consultant"). The Data Set and other Confidential Information provided to the
Independent Consultant shall include access to the Favrille, Inc. computer
server, and physical documents relating to the Data Set, including boxes from an
off-site storage facility. The Independent Consultant will access the database,
and upon verification from the Independent Consultant that the Data Set exists
such that it is sufficient, in the sole and exclusive opinion of the Independent
Consultant, to achieve the Purpose, MMRGLOBAL shall provide the Independent
Consultant an electronic version/copy of the portion of the Data Set applicable
to the Purpose. The access to the applicable portion of the Data Set will be
restricted to the Independent Consultant and an academic expert statistician
("Independent Statistician") in their usual working environment.

2.2   The Parties will employ the Independent Consultant. CELGENE will provide
MMRGLOBAL with names of proposed Independent Consultants and MMRGLOBAL will have
the right to approve a particular Independent Consultant, such approval not to
be unreasonably withheld by MMRGLOBAL. MMRGLOBAL shall make best efforts to
accommodate all reasonable requests that relate to access to the Data Set,
including access to a copy of specific data points which shall be selected from
the Data Set for use in a meta-analysis consistent with Section 2.1. The
Independent Consultant, Independent Statistician and/or CELGENE may not
otherwise duplicate any other portions of the Data Set, except as explicitly set
forth herein. Upon completion of use of said data points, CELGENE shall destroy
any and all copies of such portions of the Data Set created and provide proof or
certification of the destruction to MMRGLOBAL.

2.3   MMRGLOBAL will establish and maintain a secure room at 4401 Wilshire
Blvd., Second Floor, Los Angeles, CA 90010 for the Independent Consultant to
access, review and catalogue the Data Set and other Confidential Information
pursuant to the Purpose of this Agreement.

2.4   CELGENE will bear the costs incurred by the Parties to: (a) employ the
Independent Consultant and Independent Statistician; (b) provide for secure
transfer and/or reproduction of the Data Set and other Confidential Information,
to the extent expressly permitted pursuant to this Agreement; and (c) any other
expenses the Parties agree are reasonably necessary to effectuate the Purpose of
this Agreement. The Parties agree that to the extent applicable, CELGENE may
provide any necessary equipment and/or resources as required pursuant to this
Article 2.

ARTICLE 3. CONSULTATION AND REPORTS

3.1   CELGENE shall provide MMRGLOBAL with the following reports and/or updates
relating to this Agreement:

Upon access to the Data Set, a report from the Independent Consultant verifying
the existence and, in the opinion of the Independent Consultant, that the Data
Set can be used to achieve the Purpose. The Independent Consultant shall
complete the review of the Data Set and provide his/her opinion pursuant to this
Subsection 3.1(a) within forty-five (45) business days of the Effective Date of
this Agreement. (The opinion of the Independent Consultant based on, among other
things, the existence of information, to the extent it is available from the
Favrille, Inc. Phase III clinical trials, such as type of patients (relapsed,
refractory, untreated), patient demographics (age, sex), lymphoma baseline
assessment, treatments, criteria for response and disease progression, treatment
arm, date of randomization, best response, date of best response (if responder),
first

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



response (if responder), date of first response (if responder), response
assessment by a central radiology review, complete response (CR) status at 12,
24, 30 months, date of progression, date of death (if available), date of last
observation and/or status of the last observation). In the event the Independent
Consultant concludes the Data Set does not exist consistent with the
representations and warranties set forth in this Agreement or is insufficient to
achieve the Purpose, MMRGLOBAL shall have the opportunity to assist the
Independent Consultant to identify and/or locate any additional necessary
information, including providing portions of the Data Set in electronic format
(access to such may require the Parties to mutually agree to extend the
forty-five (45) day review/opinion period of this Subsection 3.1(a) to the
extent reasonably necessary).

Advise, in advance, as to timing of the relevant meetings (regarding the
Surrogate Endpoints) and/or submissions with or to FDA and other similar
government regulatory agencies.

3.2   All reports and other work product created under this Agreement shall be
deemed Confidential Information and shall not be shared with any third parties
not contemplated in this Agreement. Notwithstanding the foregoing, CELGENE shall
have the right to share, as appropriate, with FDA and similar government
regulatory agencies for the Purposes contemplated and discussed herein.

ARTICLE 4. MILESTONE PAYMENTS

4.1   Milestone Payments. CELGENE shall make the following one-time milestone
payments to MMRGLOBAL:

Within ten (10) business days of the Effective Date, a fee of [***] (US$[***])
("First Milestone Payment"); and

Within ten (10) business days of CELGENE receiving confirmation from the
Independent Consultant that the Data Set is sufficient and the information
contained therein may be used to articulate and support the Purpose, a fee of
[***] (US$[***]) ("Second Milestone Payment"). Pursuant to Subsection 3.1(a),
the Independent Consultant shall provide such confirmation to CELGENE within
forty-five (45) business days of the Effective Date. If the Independent
Consultant is unable, in the above mentioned forty-five (45) business days, to
confirm that the Data Set is sufficient and the information contained therein
may be used to support the Purpose the Parties shall work together in good faith
to resolve this issue, including, if needed, providing a time extension that
meets the business needs of the Parties. In the event it is the conclusion of
the Independent Consultant that the Data Set is not sufficient for the Purpose
the obligations under this Article 4 shall immediately terminate and CELGENE
shall have no access to and/or receive no copies of the Data Set.

Within ten (10) business days of CELGENE'S presentation and/or submission to FDA
of the Surrogate Endpoint relying at least in part upon the Data Set, a fee of
[***] (US$[***]) ("Third Milestone Payment"). CELGENE shall complete the FDA
presentation and/or submission, triggering the Third Milestone Payment, by no
later than June 30, 2012.

Within ten (10) business days of FDA's acceptance of CELGENE'S presentation
and/or submission to FDA of the Surrogate Endpoint relying at least in part upon
the Data Set, a fee of [***] (US$[***]) ("Fourth Milestone Payment"). Acceptance
shall mean

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



CELGENE'S good faith understanding and belief of FDA's acceptance (as
articulated at a meeting between CELGENE and FDA) of the Surrogate Endpoint as a
regulatory endpoint in a Phase III clinical trial for the Product in the Field.
In the event that said Acceptance does not occur MMRGLOBAL shall have the right
to request a copy of the FDA-produced minutes from that meeting in order to
confirm the non-Acceptance. Acceptance shall mean CELGENE'S good faith
understanding and belief of FDA's acceptance (as articulated at a meeting
between CELGENE and FDA) of the Surrogate Endpoint as a regulatory endpoint in a
Phase III clinical trial for the Product in the Field. In the event that said
Acceptance does not occur MMRGLOBAL shall have the right to request a copy of
the FDA-produced minutes from that meeting in order to confirm the
non-Acceptance. In the event FDA does not ACCEPT the Surrogate Endpoint all
remaining obligations under Article 4 shall immediately terminate.

Within ten (10) business days of CELGENE receiving official confirmation from
FDA of approval of the use of the Product in the Field (relying on the Surrogate
Endpoints) CELGENE shall make a one-time milestone payment of [***] (US$[***])
("USA Approval Milestone").

Within ten (10) business days of CELGENE receiving official confirmation from
any foreign regulatory agency (such as the EMA) of approval of the use of the
Product in the Field (relying on the Surrogate Endpoints) CELGENE shall make a
one-time milestone payment of [***] (US$[***]) ("Foreign Approval Milestone"),
provided, however, that said approval takes place within five (5) years of the
confirmation from FDA of approval of the use of the Product in the Field
(relying on the Surrogate Endpoints). For the purposes of clarity, CELGENE shall
only be obligated to pay one (1) Foreign Approval Milestone to MMRGLOBAL
regardless of the number of foreign regulatory agencies approve the use of the
Product in the Field.

4.2   The Parties acknowledge and agree that the Milestone Payments discussed
above are the sole and exclusive payment contemplated under this Agreement. The
payment of the USA Approval Milestone or the Foreign Approval Milestone or at
such point when CELGENE informs MMRGLOBAL that CELGENE has elected in its sole
and exclusive discretion not to seek regulatory approval in the Field in any
other locations contemplated in this Agreement shall terminate all of CELGENE
milestone payment obligations under this Agreement. In the event that CELGENE
then elects (and receives) regulatory approval in a location contemplated in
this Agreement, CELGENE shall be obligated to make the appropriate Milestone
Payment to MMRGLOBAL, provided it has not already been made.

4.3   Each payment to MMRGLOBAL hereunder will be made by wire transfer to
MMRGLOBAL (as provided by MMRGLOBAL TO CELGENE) with written notice of such wire
transfer.

4.4   In consideration for MMRGLOBAL making its entire Data Set and other
Confidential Information available for review, CELGENE will pay MMRGLOBAL, in
addition to the Milestone Payments, if applicable, good faith remuneration, to
be separately negotiated by the Parties, for any additional portions of the Data
Set and/or Confidential Information identified by the Independent Consultant
and/or CELGENE as providing additional benefit and/or utility to CELGENE, beyond
the scope of the limited Purpose of this Agreement. Such additional portions of
the Data Set and/or Confidential Information may include, but are not limited
to, proprietary anti-CD20 antibodies, human tissue samples, intellectual
property assets, including license and/or

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



assignment rights to patent applications and/or patents. To the extent
applicable, the Parties agree to use good faith and best business practices to
bring such additional Data Set and/or Confidential Information to the other
Party's attention and enter into a subsequent agreement for such good faith
remuneration.

ARTICLE 5. TERM AND TERMINATION

5.1   The term of this Agreement shall expire on the date of the last milestone
payment pursuant to Section 4.1, unless the Agreement is terminated as provided
in this Article.

5.2   MMRGLOBAL may terminate this Agreement upon at least thirty (30) day
written notice to CELGENE for any breach of its obligations or default under the
payment obligations set forth in Article 4 of this Agreement.

5.3   Upon termination or expiration of this Agreement, the following procedures
shall apply: (a) CELGENE shall destroy the Data Set and/or other Confidential
Information obtained pursuant to this Agreement, including any documents, notes
and/or other tangible materials derived or created therefrom and all copies
thereof, including for example any such tangible materials created by or
provided to either CELGENE, Independent Statistician and/or the Independent
Consultant; and (b) provide written notice to MMRGLOBAL certifying the complete
destruction of the Data Set and/or other Confidential Information obtained
pursuant to this Agreement, including any documents, notes and/or other tangible
materials derived or created therefrom and all copies thereof.

5.4   The provisions of Articles 6 and Sections 7.1, 7.2, 7.6 and 7.7 shall
survive expiration or termination of this Agreement. In addition, the expiration
or termination of this Agreement will not relieve the Parties of any obligations
accruing prior to or upon such expiration or termination, including any
provisions of Articles 3 and 4 and Section 2.4.

ARTICLE 6. CONFIDENTIALITY

6.1   In order for the Parties to fully cooperate in the effort as set forth in
this Agreement, it will be necessary for MMRGLOBAL to disclose Confidential
Information (as defined in the Parties' Non-Disclosure Agreement entered into on
September 16, 2010 as attached to this Agreement as Exhibit A), including the
Data Set as defined herein and the terms of this Agreement. CELGENE will treat
all Confidential Information with the highest degree of care, but in any event
not less than the same degree of care and means that CELGENE utilizes to protect
and handle its own information of a similar nature.

6.2   The Confidential Information will be disclosed only to the Independent
Consultant and Independent Statistician (CELGENE will ensure such Independent
Consultant and Independent Statistician are under the same confidentiality
obligations as CELGENE) and those employees of CELGENE with a "need to know" who
are instructed and agree not to disclose the Confidential Information to any
divisions of CELGENE other than the Revlimid Lymphoma Project Team.
Notwithstanding the foregoing, CELGENE is permitted to disclose the necessary
portions of Confidential Information pursuant to Section 1.2 to FDA and other
similar government regulatory agencies as required pursuant to the Purpose of
this Agreement.

6.3   Except as explicitly set forth herein, the terms and conditions of the
Parties' Non-Disclosure Agreement entered into on September 16, 2010 (as
attached to this Agreement as

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



Exhibit A) shall control the disclosure of Confidential Information and
CELGENE'S limited use and obligations relating thereto. Notwithstanding the
Parties' Non-Disclosure Agreement: (a) CELGENE may disclose the Confidential
Information to the FDA pursuant to Section 1.2, provided that CELGENE provides
MMRGLOBAL with advance written notice of the requirement and takes reasonable
measures to obtain confidential treatment thereof; (b) CELGENE agrees that
during the term of this Agreement and for a period of five (5) years thereafter
it will hold in strict confidence and not disclose Confidential Information to
any third party, except as approved in writing by MMRGLOBAL, and will use the
Confidential Information for no purpose other than as explicitly permitted under
this Agreement.

ARTICLE 7. MISCELLANEOUS

7.1   The Data Set and all other Confidential Information are and will remain
the sole property of MMRGLOBAL. CELGENE will not at any time do or cause to be
done any act contesting or in any way impairing any part of MMRGLOBAL'S right,
title and/or interest in the Data Set and/or other Confidential Information.

7.2   (a) The Parties represent and warrant that they: (i) have the right to
make conveyances and grants in accordance with this Agreement; (ii) have the
appropriate authority to enter into this Agreement; and (iii) have and hold all
necessary and appropriate licenses required in order to effectuate the Purpose.
It is expressly understood, however, that in making the conveyances and grants
under this Agreement, MMRGLOBAL MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO: THE
PERFORMANCE, MERCHANTABILITY, OR FITNESS FOR PARTICULAR PURPOSE OF ANY
CONFIDENTIAL INFORMATION PROVIDED; THE SUITABIITY, COMPLETENESS OR ACCURACY OF
INFORMATION OR OTHER DATA PROVIDED IN CONNECTION WITH THIS AGREEMENT.

(b) MMRGLOBAL represents and warrants: (i) the Data Set contains all available
clinical and scientific data (and related documentation regarding such data)
collected by MMRGLOBAL's pre-Merger company Favrille, Inc. relating to targeted
immunotherapies for cancer and other disease treatments from the company's Phase
III clinical trials; and (ii) it has all necessary informed consents for further
use of the Data Set in accordance with the Purpose of this Agreement, applicable
regulations, laws and guidelines. Notwithstanding Section 7.2(a), MMRGLOBAL
represents and warrants the Data Set was accumulated with an SAS license and
MMRGLOBAL will either obtain a current SAS license and/or confirm right to use
an existing SAS license from an existing third party consultant of the company,
which provides for all uses as contemplated herein.

7.3   This Agreement is personal to the Parties and is not assignable or
otherwise transferable in whole or in part, without the prior written consent of
the non-assigning Party, which shall not be unreasonably withheld. Pursuant to
the written consent of the non-assigning Party, a Party may assign or transfer
this Agreement and all obligations and licenses granted herein provided that the
resulting assignee or successor in interest of a Party agrees separately in
writing to meet all the obligations of this Agreement.

7.4   Failure to enforce any provision, clause and/or paragraph of this
Agreement by either of the Parties shall not constitute a waiver of any term
hereof by the Parties.

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



7.5   Severability. If any provision, clause and/or paragraph of this Agreement
is found by a proper authority to be unenforceable or invalid, such
unenforceability or invalidity shall not render this Agreement unenforceable or
invalid as a whole and, in such event, such provision, clause and/or paragraph
shall be changed and interpreted so as to best accomplish the objectives of such
unenforceable or invalid provision, clause and/or paragraph within the limits of
applicable law or applicable court decisions.

7.6   (a) MMRGLOBAL SHALL DEFEND AND INDEMNIFY AGAINST, AND HOLD CELGENE AND
THEIR RESPECTIVE EMPLOYEES, DIRECTORS, OFFICERS AND AGENTS HARMLESS FROM, ANY
LOSS, COST, LIABILITY OR EXPENSE (INCLUDING COURT COSTS AND REASONABLE FEES OF
ATTORNEYS AND OTHER PROFESSIONALS) INCURRED FROM ANY CLAIM ARISING OR ALLEGED TO
ARISE OUT THIS AGREEMENT RELATING TO CELGENE'S USE OF THE DATA SET ACCORDING TO
THE TERMS AND CONDITIONS SET FORTH HEREIN. NOTWITHSTANDING THE FOREGOING,
MMRGLOBAL SHALL NOT BE RESPONSIBLE TO DEFEND AND INDEMNIFY AGAINST, AND HOLD
CELGENE AND THEIR RESPECTIVE EMPLOYEES, DIRECTORS, OFFICERS AND AGENTS HARMLESS
FROM ANY CLAIMS RESULTING FROM CELGENE'S NEGLIGENCE, MALFEASANCE, OR BREACH OF
THIS AGREEMENT.

(b) EXCEPT TO THE EXTENT CAUSED BY A BREACH BY MMRGLOBAL OF ITS WARRANTIES UNDER
SECTION 7.2(a) ABOVE, CELGENE SHALL DEFEND AND INDEMNIFY AGAINST, AND HOLD
MMRGLOBAL AND THEIR RESPECTIVE EMPLOYEES, DIRECTORS, OFFICERS AND AGENTS
HARMLESS FROM, ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING COURT COSTS AND
REASONABLE FEES OF ATTORNEYS AND OTHER PROFESSIONALS) INCURRED FROM ANY CLAIM
ARISING OR ALLEGED TO ARISE OUT OF CELGENE'S USE OF THE DATA SET AND/OR OTHER
CONFIDENTIAL INFORMATION PURSUANT TO THIS AGREEEMENT.

7.7   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to conflict of laws principles.
Without prejudice to any other rights or remedies available at law, in equity or
under terms of this Agreement, the prevailing Party in any court action pursuant
to this Agreement shall be entitled to recover its expenses, including court
costs and reasonable fees of attorneys, incurred from such action.

7.8   The terms and conditions herein contained constitute the entire agreement
between the Parties and supersede all previous agreements and understandings,
whether oral or written, between the Parties hereto with respect to the subject
matter hereof.

7.9   The Parties acknowledges that certain Confidential Information may be
deemed to be material non-public information. In addition, the Parties
acknowledge that the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Securities and Exchange Commission thereunder, restrict
the ability to trade in securities while in possession of material non-public
information. CELGENE acknowledges, and agrees, that: (a) under federal
securities laws anyone who has received material, non-public information from an
issuer of securities is prohibited from purchasing or selling securities of that
issuer and also prohibited from communicating the information to anyone else;
(b) such acts may result in criminal and/or civil liability; and (c) the
Confidential Information may constitute material, non-public information in
relation to MMRGLOBAL, the securities of which are publicly traded.

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



7.10   Use of Party Names. The Parties agree to provide the other Party advance
written notice of any promotional material, press release or the like where one
Party uses the name of the other Party and/or discloses the existence of this
Agreement. In the event one Party requests approval of the other Party's
promotional material, press release or the like, such approval shall be granted,
if at all, within two (2) business days. The Parties acknowledge that the
signing of this Agreement is considered a "material event" for MMRGLOBAL,
obligating the company to certain disclosures of which MMRGLOBAL shall use
reasonable business efforts to seek confidential treatment of its required
disclosures relating to the nature and terms of this Agreement.

7.11   All notices, reports or other communications required or permitted under
this Agreement shall be in writing and shall be delivered by personal delivery,
electronic mail, facsimile transmission or by certified or registered mail,
return receipt requested, and shall be deemed given upon personal delivery, five
(5) days after deposit in the mail, or upon acknowledgment of receipt of
electronic transmission. Notices shall be sent to the addresses set forth at the
beginning of this Agreement or such other address as either Party may specify in
writing from time-to-time.

7.12   This Agreement may be signed in two or more counterparts. When at least
one such counterpart has been signed by each Party, this Agreement shall be
deemed to have been fully executed, each counterpart shall be deemed to be an
original, and all counterparts shall be deemed to be one and the same agreement.
The Parties agree that the delivery of an executed copy of this Agreement by
facsimile or email shall be legal and binding and shall have the same full force
and effect as if an original executed copy of this Agreement had been delivered.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

CELGENE CORPORATION

By: /s/ Robert J. Hugin

Name: Robert J. Hugin

Title: Chief Executive Officer

Date: December 21, 2010

MMRGLOBAL, INC.

By: /s/ Robert H. Lorsch

Name: Robert H. Lorsch

Title: Chief Executive Officer

Date: December 21, 2010

 

 

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 
[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



EXHIBIT A
Non-Disclosure Agreement

 

 

 

 

 

 

 

 

MMR-Celgene Corporation Non-Exclusive License Agreement — CONFIDENTIAL
 


[***]: Certain confidential information contained in this document marked with
[***] has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

